J-S04046-22




 IN THE INTEREST OF: J.L.B., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: A.M., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 1696 EDA 2021

               Appeal from the Order Entered July 22, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0003047-2017

 IN THE INTEREST OF: J.L.B., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: A.M., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 1697 EDA 2021

              Appeal from the Decree Entered July 22, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-AP-0000488-2020

 IN THE INTEREST OF: S.M., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: A.M., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 1698 EDA 2021

               Appeal from the Order Entered July 22, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0003052-2017

 IN THE INTEREST OF: S.B.M., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
J-S04046-22


                                               :
                                               :
    APPEAL OF: A.M., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1699 EDA 2021

                 Appeal from the Decree Entered July 22, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-AP-0000489-2020


BEFORE:       BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                             FILED APRIL 4, 2022

        A.M. (Mother) appeals from the decrees and the orders,1 each dated

July 21, 2021, and entered on July 22, 2021, that granted the petitions filed

by the Philadelphia Department of Human Services (DHS) to involuntarily

terminate Mother’s parental rights and to change the permanency goals from

reunification to adoption for J.L.B. (Child), born in November of 2009, and

S.M. (Child),2 born in November of 2017 (collectively Children).3 After review,

we affirm.

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 By order, issued on September 22, 2021, this Court sua sponte consolidated
these appeals because they involve related parties and issues. See Pa.R.A.P.
513.

2   S.M. is also identified as S.B.M.

3 J.L.B.’s father is M.B. S.M.’s father is R.M. Each father’s parental rights to
their respective child were involuntarily terminated at the same time as
Mother’s rights were terminated. Both fathers filed appeals to this Court.
Their appeals are addressed in separate decisions.

                                           -2-
J-S04046-22


     In her brief, Mother sets forth the following issues for our review:

     1. Did the [t]rial [c]ourt err or abuse its discretion in determining
     that Petitioner, … (DHS), had met its burden of proof by clear and
     convincing evidence that Mother evidenced a settled purpose of
     relinquishing her claim to the [C]hild[ren] or has refused or failed
     to perform parental duties, for at least six months immediately
     preceding the filing of the petition[?]

     2. Did the [t]rial [c]ourt err or abuse its discretion in determining
     that Petitioner, DHS, had met its burden of proof that Mother has
     shown repeated and continued incapacity, abuse, neglect or
     refusal, or that such incapacity, abuse, neglect or refusal causing
     h[er] child[ren] to be without essential parental care, control or
     subsistence necessary for the [C]hild[ren]’s physical or mental
     well-being[?]

     3. Did the [t]rial [c]ourt err or abuse its discretion in determining
     that Petitioner, DHS, had met its burden of proof that the
     conditions and causes or any such incapacity, abuse, neglect or
     refusal cannot or will not be remedied by Mother[?]

     4. Did the [t]rial [c]ourt err or abuse its discretion in determining
     that Petitioner, DHS, had met its burden of proof that the
     conditions which led to the removal o[f] the [C]hild[ren] continue
     to exist[?]

     5. Did the [t]rial [c]ourt err or abuse its discretion in …
     determining that Petitioner, DHS, had met its burden of proof that
     the services or assistance reasonably available to Mother are not
     likely to remedy the conditions which led to the removal of the
     [C]hild[ren] within a reasonable period of time and erred or
     abused its discretion in determining that DHS made reasonable
     efforts to reunify this family[?]

     6. Did the [t]rial [c]ourt err or abuse its discretion in …
     determining that Petitioner, DHS, had met its burden of proof that
     services or assistance were reasonably available to Mother[?]

     7. Did the [t]rial [c]ourt err or abuse its discretion in …
     determining that Petitioner, DHS, had met its burden of proof that
     termination of Mother’s parental rights best meets the needs and
     welfare of the [C]hild[ren?]


                                     -3-
J-S04046-22


      8. Did the [t]rial [c]ourt err or abuse its discretion in determining
      that Petitioner, DHS, had met its burden of proof that changing
      the [C]hild[ren]’s permanency goal[s] to adoption and terminating
      Mother’s rights would best serve the needs and welfare of the
      child[?]

Mother’s brief at 6-7.

      We review an order terminating parental rights in accordance with the

following standard:

            When reviewing an appeal from a decree terminating
      parental rights, we are limited to determining whether the
      decision of the trial court is supported by competent evidence.
      Absent an abuse of discretion, an error of law, or insufficient
      evidentiary support for the trial court’s decision, the decree must
      stand. Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879

A.2d 802, 805 (Pa. Super. 2005)). Moreover, we have explained that:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve conflicts

in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).           If

competent evidence supports the trial court’s findings, we will affirm even if




                                      -4-
J-S04046-22


the record could also support the opposite result. In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003).

      Since Mother’s last issue concerns the trial court’s decision to change

the goal for Children to adoption, we address that issue by applying the

following standard of review:

            In cases involving a court’s order changing the placement
      goal … to adoption, our standard of review is abuse of discretion.
      In re N.C., 909 A.2d 818, 822 (Pa. Super. 2006). To hold that
      the trial court abused its discretion, we must determine its
      judgment was “manifestly unreasonable,” that the court
      disregarded the law, or that its action was “a result of partiality,
      prejudice, bias or ill will.” Id. (quoting In re G.P.-R., 851 A.2d
      967, 973 (Pa. Super. 2004)). While this Court is bound by the
      facts determined in the trial court, we are not tied to the court’s
      inferences, deductions and conclusions; we have a “responsibility
      to ensure that the record represents a comprehensive inquiry and
      that the hearing judge has applied the appropriate legal principles
      to that record.” In re A.K., 906 A.2d 596, 599 (Pa. Super. 2006).
      Therefore, our scope of review is broad. Id.

In re S.B., 943 A.2d 973, 977 (Pa. Super. 2008).

      Pursuant to the Juvenile Act, 42 Pa.C.S. § 6351(f), when considering a

petition for goal change for a dependent child, the juvenile court is to consider,

inter alia: (1) the continuing necessity for and appropriateness of the

placement; (2) the extent of compliance with the family service plan; (3) the

extent of progress made towards alleviating the circumstances which

necessitated the original placement; (4) the appropriateness and feasibility of

the current placement goal for the child; and (5) a likely date by which the

goal for the child might be achieved. In re S.B., 943 A.2d at 977. The best




                                      -5-
J-S04046-22



interests of the child, and not the interests of the parent, must guide the trial

court. Id. at 978.

      We have reviewed the certified record, the briefs of the parties, the

applicable law, and the extensive and comprehensive opinion authored by the

Honorable Allan L. Tereshko of the Court of Common Pleas of Philadelphia

County, dated October 8, 2021. We determine that Judge Tereshko’s well-

reasoned decision disposes of the issues raised by Mother. As for termination

of Mother’s parental rights, Judge Tereshko concluded that:

      DHS has provided clear and convincing evidence Mother continues
      the incapacity to parent. She lies and manipulates information
      and lacks the ability to anticipate problems related to parenting.
      She may have decided to terminate the abusive relationship with
      R.M. and may be on the path to a better life, nonetheless [J.L.B.]
      has clearly expressed she does not feel safe with Mother. Mother’s
      conduct has caused these Children to be without essential parental
      care and she continues to be unable or unwilling to remedy this
      incapacity. These Children have been out of the parental home
      for more than six months and the conditions that led to the
      removal and placement continue to exist. Mother has complied
      with some [Family Service Plan] objectives, but whether she can
      remedy the conditions which led to the removal of the Children in
      the foreseeable future is doubtful. The Children’s lives cannot be
      placed on hold in the hope that Mother will summon the ability to
      handle the responsibilities of parenting. This [c]ourt finds that
      although the Children may have a bond with Mother, this bond
      however is not a parent-child bond that should be preserved.

Trial Court Opinion (TCO), 10/08/2021, at 37-38.

      With regard to his determination to change Children’s goals to adoption,

Judge Tereshko concluded:

      This [c]ourt finds the [r]ecord sustains the factual findings and
      legal conclusions regarding the Children’s current placement, and


                                      -6-
J-S04046-22


         most importantly, the [r]ecord demonstrates that [r]eunification
         is not feasible and not in these Children’s best interest.
         Competent, credible, persuasive evidence exists to change the
         [p]ermanency [g]oals of the Children from [r]eunification to
         [a]doption. Once [r]eunification is ruled out, the second preferred
         permanency option is [a]doption. Adoption has been clearly
         established as the appropriate goal in the best interest of these
         Children and is best suited to the safety, protection and physical,
         mental and moral welfare of these Children.

TCO at 42.

         Because we conclude that Judge Tereshko’s opinion properly disposes

of the issues Mother raises in these appeals, we adopt Judge Tereshko’s

opinion as our own and affirm the decrees and orders appealed from on that

basis.

         Decrees and orders affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/4/2022




                                        -7-
                                                                                      f
                                                                                      I

                         •1                                               '`      CircQgte i,?   9
                                                                                                 6622-QQ3AM

                                                                                                            I
                                                                                                    1:+*)




  THE FIRST JUDICIAL DISTRICT OF PENNSYLVANIA, PHILADELPHIA COUNTY
                   IN THE COURT OF COMMON PLEAS

                                                                                                     / ,y



IN THE INTEREST OF:                         :FAMILY COURT DIVISION
                                            :JUVENILE BRANCH-Dependency

J.L.B. aMinor                               :CP-51-DP-0003047-2017
d/oft 11/*/2009                             :CP-51-AP-0000488-2020

S.M., aMinor                                :CP-51-DP-0003052-2017
d/o/b: 114/2017                             :CP-51-AP-0000489-2020

                                            :Superior Court Nos.:
Appeal of-                                  : 1696 EDA 2021; 1697 EDA 2021
A.M., Mother                                :1698 EDA 2021; 1699 EDA 2021
                                            :CONSOLIDATED'



                                            OPINION



         A.M. ("Mother"), Appeals from the Decrees of Involuntary Termination of

Parental Rights and Goal Change to Adoption entered by this Court on July 21, 2021,                         I


granting the Petitions to Involuntarily Terminate her Parental Rights to the above

referenced Children, filed by the Department of Human. Services ("DHS") on December

31, 2020. Mother also Appeals this Court's Orders granting the Petitions for Goal

Change also filed on December 31, 2020. In response to these Orders, Mother, by and

through her counsel filed Notices of Appeal with Statement of Errors Complained of on

Appeal on August 20, 2021.

        Father, M.B., parental rights were involuntarily terminated as to J.L.B. on July 21,

2021, and Father filed Appeals on August 19, 2021, at 1685 and1686 EDA 2021. Father,




109/22/2021,  Consolidated Sua Sponte. Comment: Review of these matters indicates that these appeals
involve related parties and issues. Accordingly, the appeals at Nos. 1696, 1697, 1698, and 1699 EDA 2021
are hereby CONSOLIDATED. See Pa.R.A.P. 513-

                                                                                                       I
R.M., parental rights were involuntarily terminated as to S.M. on July 21, 2021, and he

filed appeals on August 19, 2021, at 1683 and 1684 EDA 2021. Each of Fathers' appeals

will be addressed in separate Opinions.




STATEMENT OF MATTERS COMPLAINED OF ON APPEAL

          In her Statement of Matters Complained of on Appeal, Mother raises the following

issues:

                 1. That the Trial Court erred or abused its discretion in
                 determining that Petitioner, Department of Human Services
                 (DHS), had met its burden of proof by clear and convincing
                 evidence that Mother evidenced asettled purpose of
                 relinquishing her claim to the child or has refused or failed
                 to perform parental duties, for at least six months
                 immediately preceding the filing of the petition.

                 2. That the Trial Court erred or abused its discretion in
                 determining that Petitioner, DHS, had met its burden of
                 proof that Mother has shown repeated and continued
                 incapacity, abuse, neglect or refusal, or that such
                 incapacity, abuse, neglect or refusal causing this child to be
                 without essential parental care, control or subsistence
                 necessary for the child's physical or mental well-being;

                 3. That the Trial Court erred or abused its discretion in
                 determining that Petitioner, DHS, had met its burden of
                 proof that the conditions and causes or any such incapacity,
                 abuse, neglect or refusal cannot or will not be remedied by
                 Mother;

                 4. That the Trial Court erred or abused its discretion in
                 determining that Petitioner, DHS, had met its burden of
                 proof that the conditions which led to the removal or the
                 child continue to exist;

                 5. That the Trial Court erred or abused its discretion in the
                 determining that Petitioner, DHS, had met its burden of
                 proof that the services or assistance reasonably available to
                 Mother are not likely to remedy the conditions which led to
                 the removal of the child within areasonable period of time


                                                                                          2
                 and erred or abused its discretion in determining that DHS
                 made reasonable efforts to reunify this family;

                 b. That the Trial Court erred or abused its discretion in the
                 determining that Petitioner, DHS, had met its burden of
                 proof that services or assistance were reasonably available
                 to Mother;

                 7. That the Trial Court erred or abused its discretion in the
                 determining that Petitioner, DHS, had met its burden of
                 proof that termination of Mother's parental rights best
                 meets the needs and welfare of the child;

                 8. That the Trial Court erred or abused its discretion in
                 determining that Petitioner, DHS, had met its burden of
                 proof that changing the child's permanency goal to
                 adoption and terminating Mother's rights would best serve
                 the needs and welfare of the child.

PROCEDURAL HISTORY:

       A.M. (thereafter, "Mother") gave birth to daughter, J.L.B, on November*, 2009.

M.B. (thereafter, "M.B.") is listed as Father on the Birth Certificate.    (Exhibit "B"

Certification   ofLive Birth, attached to DHS Petition For Involuntary Termination of

Parental Rights, filed 12/31/2020).

       A.M. (thereafter, "Mother") gave birth to daughter, S.M. on November*, 2017.

R.M. (thereafter, "R.M.") is listed as Father on the Birth Certificate. (Exhibit "B"

Certification   ofBirth, attached to DHS Petition For Involuntary Termination of Parental

Rights, filed 12/31/2020).

       On October 31, 2017, DHS received aGeneral Protective Services (GPS) Report

alleging that on October 31, 2017, J.L.B., was referred by school staff to Children's

Hospital of Philadelphia (CHOP) because she was limping and in pain; that J.L.B. was

diagnosed with recent extensive bruising and old linear hyperpigmentation on the backs

of her legs; that the Children's Mother, A.M., told CHOP staff that, since around


                                                                                            3
October 24, 2017, J.L.B. had jumped on aglass table with other children from church,

had been hit repeatedly with abat by another child, and fallen down steps; that S.M.'s

Father, R.M., arrived at CHOP after Mother and J.L.B. had arrived; that R.M., was

verbally aggressive with CHOP staff; that Mother and R.M., disagreed regarding J.L.B.

jumping on the glass table and being hit with abat by the unidentified child; that R.M.

became enraged in the treatment room, repeatedly listing his various accomplishments

that led to the decision to remove the child that was hitting J.L.B. from the church; that he

stated "I am aman of God"; that he repeatedly requested amore intensive treatment plan

for J.L.B.; that he appeared unable to understand what CHOP staff was attempting to

explain to him; that he was further angered at the discussion of J.L.B.'s safety while in the

home; that R.M. failed to calm himself and stated he would be taking J.L.B. to her

primary care physician; that R.M. threatened legal action before leaving the treatment

room; that R.M. stated that he would return in ten minutes if Mother was not outside

within that time, insinuating that he would exhibit further explosive behavior; that CHOP

staff contacted the primary care physician listed for J.L.B. and was informed that the

family does not go there for treatment; that Mother appeared amenable to listening to

CHOP's future treatment plan for J.L.B.; and that R.M. removed J.L.B. from CHOP

against medical advice (AMA). This Report was determined as valid. (Exhibit "A"

Statement of Facts, attached to DHS Petition For Involuntary Termination of Parental

Rights, filed 12/31/2020, ¶"a").

       On November 1, 2017, DHS went to the family's home, but no one appeared to be

at home. DHS left aletter requesting that Mother and R.M. contact DHS. (Exhibit "A"




                                                                                           4
Statement of Facts, attached to DHS Petition For Involuntary Termination of Parental

Rights, filed 12/31/2020, ¶"b").

       On November 1, 2017, DHS telephoned R.M., who was extremely hostile during

the telephone call. He told DHS that the agency has no authority to investigate the safety

of J.L.B. (Exhibit "A" Statement of Facts, attached to DHS Petition For Involuntary

Termination of Parental Rights, filed 12/31/2020, ¶"c").

       On November 2, 2017, DHS went to the family's home. DHS met with Mother

and R.M. outside the home. DHS observed that R.M., stopped Mother from talking,

stating that she should not be talking because she is pregnant. R.M., refused to allow

DHS to have access to the home. (Exhibit "A" Statement of Facts, attached to DHS

Petition For Involuntary Termination of Parental Rights, filed 12/31/2020, ¶"d").

       On November 3, 2017, Community Legal Services (CLS) telephoned DHS and

stated that Mother and R.M., had attempted to retain CLS services as legal counsel; that

CLS had explained the DHS investigation process to them and they were now willing to

cooperate with DHS' investigation. (Exhibit "A" Statement of Facts, attached to DHS

Petition For Involuntary Termination of Parental Rights, fled 12/31/2020, ¶

       On November 3, 2017, DHS telephoned R.M., who agreed to ahome visit on

November 6, 2017. (Exhibit "A" Statement of Facts, attached to DHS Petition For

Involuntary Termination of Parental Rights, filed 12/31/2020, ¶"f").

       On November 6, 2017, DHS went to J.L.B.'s school and met with her, who told

DHS that on October 31, 2017, she was limping and in pain when she arrived at school

because while she was at church, athree-year-old child had hit her on her leg with abat

and because she had fallen down stairs on October 31, 2017; that Mother did not stop the



                                                                                           5
                                                                                              i




child from hitting her with the bat; and that R.M., has ahistory of hitting her on her legs

with drumsticks when she fails to do her chores. DHS observed abruise and linear marks

on the backs of her legs. (Exhibit "A" Statement of Facts, attached to DHS Petition For

Involuntary Termination of Parental Rights, filed 12/31/2020, ¶"g").

        On November 6, 2017, DHS went to the family's home and met with R.M., who

stated that on October 31, 2017, he had taken J.L.B. from CHOP against medical advice

because he felt that he was being discriminated against by CHOP staff and that he took

J.L.B. for amedical examination with her primary care physician at Delaware Valley

Community Center on November 1, 2017. He denied hitting J.L.B. and told DHS that

there were no drumsticks in the house. DHS met with J.L.B., who again stated that R.M.,

has ahistory of hitting her with drumsticks and that he had two sets of drumsticks, one in

the home and one at the church. DHS observed aset of drumsticks in the dining room of

the home. R.M. again denied hitting J.L.B. and stated that she has ahistory of not telling

the truth and that he was no longer willing to be involved in her care. DHS met with

Mother, who told DHS that she is the primary disciplinarian for J.L.B. and denied that

R.M. had ever hit J.L.B. (Exhibit "A" Statement of Facts, attached to DHS Petition For

Involuntary Termination of Parental Rights, filed 12/31/2020, ¶"h").

       On November 10, 2017, the October 31, 2017 GPS Report was upgraded to a

Child Protective Services (CPS) Report. (Exhibit "A" Statement of Facts, attached to

DHS Petition For Involuntary Termination of Parental Rights, filed 12/31/2020, ¶"i").

       On November 14, 2017, DHS learned that J.L.B. went to school that day and had

abruise on her left cheek. (Exhibit "A" Statement of Facts, attached to DHS Petition For

Involuntary Termination of Parental Rights, filed 12/31/2020, ¶"k").



                                                                                          6
       On November 14, 2017, DHS went to J.L.B.'s school and met with her. DHS

observed abruise on J.L.B.'s left cheek. She stated that R.M. had hit her with his hand

because she was misbehaving in the backseat of the family's automobile and that he had

told her to tell DHS that no one had hit her. (Exhibit "A" Statement of Facts, attached to

DHS Petition For Involuntary Termination of Parental Rights, filed 12/31/2020, ¶"1").

       DHS obtained an OPC for J.L.B. and S.M. on November 14, 2017. They were

placed in afoster home through Children's Home of Easton (CHOE). (Exhibit "A"

Statement of Facts, attached to DHS Petition For Involuntary Termination of Parental

Rights, filed 12/31/2020, ¶"m").

       A Shelter Care Hearing was held on November 16, 2017, before the Honorable

Allan L. Tereshko. OPC was lifted and temporary legal custody transferred to DHS and

placement in foster care through Children's Home of Easton. DHS to explore Family

Finding. S.M., to have afull Child Abuse evaluation. Both Children safe as of

11/14/2017. (Shelter Care Order, 11/16/2017).

       On December 12, 2017, The Community Umbrella Agency (CUA) Turning

Points for Children (TP4C) held an Initial Single Case Plan (SCP) meeting. The parental

objectives for Mother and R.M. were. 1) will attend parenting class and learn three non-

physical forms of discipline; 2) attend and complete anger management class; 3) attend

individual therapy; and 4) maintain contact with children per court order. Both parents

appeared and participated in the SCP meeting. (Exhibit "A" Statement offacts, attached

to DHS Petition For Involuntary Termination of Parental Rights, filed 12/31/2020, ¶"p").




                                                                                           7
        On March 14, 2018, an Adjudicatory Hearing for S.M., was continued. The Court

found that S.M., remained in afoster home through Children's Home of Easton and was

safe as of 3/12/2018. (Continuance Order, 3/14/2018).

       An Adjudicatory Hearing was held on March 14, 2018 for J.L.B., before the

Honorable Allan L. Tereshko. The Child was found to be aDependent Child. Legal

Custody remains with DHS, and placement continues in foster care through Children's

Home of Easton. Child J.L.B, found to be victim of child abuse as to Mother and

stepfather, R.M. Reunification efforts must continue. Supervised visits as arranged, and

parents are to have an additional 4hours for visits. Child receives therapy through

Children's Home of Easton. Mother and stepfather, R.M., referred to BHS for

consultations and/or evaluations. Motion is granted allowing J.L.B.'s out of court

statements to be admitted. Individual therapy to continue for the Child and family

therapy incorporated when therapist deems appropriate. Mother and R.M., referred to

ARC for parenting. (Order of Adjudication and Disposition, 3/14/2018).

       On April 19, 2018, the Court deferred adjudication for S.M., as parents' counsel

was not present and Court ordered Mother and Father, R.M., to receive forthwith

Parenting Capacity Evaluations (PCE). (Continuance Order, 4/19/2018).

       On May 8, 2018, adjudication of S.M. was deferred and hearing continued to

allow parents to hire new counsel because they do not wish to continue being represented

by current counsel. DHS to work with parents for visitation in accordance with work

schedule. Both J.L.B. and S.M. are safe as of 4/18/2018. (Status Review Order,

5/0 8/
     2018) (Continuance Order, 5/08/2018).




                                                                                          8
                                                                                              i




         An Adjudicatory Hearing was held for S.M., on June 27, 2018, before the

Honorable Allan L. Tereshko. Child found to be Dependent Child and legal custody

remains with DHS, and placement continues in foster care through Children's Home of

Easton. Child is medically up to date and not receiving services. The parents hired

private counsel to represent them jointly. Parents were referred for aPCE; that the

parents were to complete parenting at ARC; and that the parents were to have weekly

extended supervised visits at Agency and weekend overnight visits every other weekend

from Saturday 10 a.m. until Sunday 7p.m. CUA to do pop ups at the parent's home

during weekend overnight visits. Father completed Anger Management. (Order of

Adjudication and Disposition., 6/18/2018).

         A Permanency Review Hearing for J.L.B. was held on June 27, 2018, before the

Honorable Allan L. Tereshko. Legal custody remains with DHS, and placement remains

in foster care through Children's Home of Easton (CHOE). Mother to have supervised

visits at Agency and stepfather, R.M., is not to be in the building when Mother is visiting

with Child. Mother's home is appropriate and Mother attends ARC for parenting. CUA

has had no contact with J.L.B.'s Father, M.B. Mother referred for PCE. Family therapy

to be implemented when appropriate and Father to be included when appropriate. Mother

has private counsel. Child safe as of 6/
                                       14/
                                         2018. (Permanency Review Order, 6/27/



2018).

         On September 20, 2018, CUA-TP4C held arevised SCP meeting. The parental

objectives for Mother and R.M. were: 1) maintain contact with children per court order;

2) complete court ordered PCE and follow all recommendations; and 3) participate in

family therapy when appropriate. Both parents appeared and participated in the SCP



                                                                                          9
meeting. (Exhibit "A" Statement of Facts, attached to DHS Petition For Involuntary

Termination of Parental Rights, filed 12/31/2020,' "w").

       On September 26, 2018, aPermanency Review Hearing was held for both

Children before the Honorable Allan L. Tereshko. Legal custody remains with DHS and

placement continues in foster care through C.H.O.E. for both Children. J.L.B., was

recently moved to new foster care home. She receives trauma-based therapy and attends

3rd grade. IEP scheduled for 10/15/2018. Mother has weekly supervised visits with the


Child at the Agency. Mother's last visit was July 2018. Stepfather, R.M., is NOT

permitted to accompany Mother during her and Child's supervised visits. Mother is

scheduled for PCE on 10/23/2018. All services for the Child are to continue. Mother to

comply with the Child's therapist recommendations regarding beginning Family Therapy.

S.M.'s parents have weekly supervised visits at the Agency and biweekly overnight

unsupervised visits in their home. Visits are to continue as arranged. S.M., is up to date

with medical and immunizations. S.M., does not receive any special services currently

and is doing well. Mother and Father. R.M., are scheduled for PCE for 10/23/2018.

Parents to comply with PCE, which is expedited. PCE is to examine the capacity of both

siblings in aseparate light. S.M., to be moved to the foster care home with her sibling,

and all parties notified. Both Children safe as of 9/12/2018. (Permanency Review

Orders, 9/26/2018).

       A Permanency Review Hearing was held for S.M., on November 21, 2018, before

the Honorable Allan L. Tereshko. Legal custody remains with DHS and placement

continues in foster care through CHOE. Child attends daycare and is medically up to

date. Parents to continue bi-weekly overnight visits and they may extend visits from the



                                                                                           10
weekend to Christmas, CUA to make arrangements. Child safe as of 11/07/2018.

(Permanency Review Order, 11./21/2018).

        On December 20, 2018, CUA-TP4C held arevised SCP meeting. The parental

objectives for Mother and R.M. remained the same as the objectives given at the

September 20, 2018 SCP meeting. Both parents attended and participated in the SCP


meeting by telephone. (Exhibit "A" Statement of Facts, attached to DHS Petition For

Involuntary Termination of Parental Rights, filed 12/31/2020, •"z").

        On January 2, 2019, aPermanency Review Hearing was held for S.M., before the

Honorable Allan L. Tereshko. Legal custody remains with DHS, and placements remains

in foster care at CHOE. Parents to have supervised visits at CHOE. Father to provide

DHS with acopy of both Birth Certificates and Immigration Certificate and ordered afull

FBI background to be obtained for Mother and Father. Child safe as of 12/06/2018.

(Permanency Review Order, 1/02/2019).

       On March 12, 2019, Permanency Review Hearing were held for both Children.

Legal custody remains with DHS and placement continues in foster care at CHOE.

J.L.B., is up to date with medical, dental and receiving therapeutic services. Mother to

have weekly supervised visits with Child at Agency. Therapist, Marybeth Younger, is

permitted to testify telephonically next court date. No changes to Child's therapy- PLS

search for Child's Father. S.M., is up to date with medical and dental and scheduled to

have tubes in ear on 3/2S/2019, at Lehigh Valley Hospital. Parents signed consents.

Children safe as of 2/14/2019. Parents hired new counsel. (Permanency Review Orders,

3/12/2019).




                                                                                           11
       On May 8, 2019, Permanency Review Hearings were held for both Children

before the Honorable Allan L. Tereshko. Legal custody remains with DHS, and

placements continue in foster care. Mother's visits with both Children shall be modified

to every other week supervised by avisitation coach provided to CHOE. S.M.'s Father,

R.M., visitation modified to every other week supervised by avisitation coach provided

to CHOE. CUA to explore placement of siblings together.       Current therapist for J.L.B.,

to remain. ACS to subpoena visitation coach for next court listing. Children safe as.of

4/11/2019. (Permanency Review Hearing Orders, 5/08/2019).

       On June 10, 2019, CUA-TP4C held arevised SCP meeting. The parental

objectives for Mother and S.M.'s Father, R.M. remained the same as the objectives given

at the September 20, 2018 SCP meeting. Both parents attended and participated in the

SCP meeting. (Exhibit "A" Statement of Facts, attached to DHS Petition For Involuntary

Termination of Parental Rights, filed 12/31/2020,   1"dd").

       On August 28, 2019, Permanency Review Hearings were held for both Children

before the Honorable Allan L. Tereshko. Legal custody remains with DHS, and

placement continues in foster care. Visitation for Children with Mother to remain as

status quo. Therapist report dated 8/27/2019. Mother and R.M., to resubmit for aPCE,

for it to be expedited, and it to include Minnesota Multiphasic Personality Inventory.

Mother to produce an original Divorce Decree as to M.B. Therapist for J.L.B., to appear

in person or by phone at next court listing. Children safe as of 8/14/2019. (Permanency

Review Orders, 8/28/2019).

       On November 20, 2019, Permanency Review Hearings were held for both

Children before the Honorable Allan L. Tereshko. Legal custody remains with DHS, and



                                                                                          12
placement continues in foster care through CHOE. Visitation for Children with Mother

to remain as bi-weekly supervised visits at Agency. J.L.B., is attending Williams

Township Elementary School and has an IEP. She is receiving individual therapy,

however, family therapy was in place but has ceased. She is receiving tutoring services

on aweekly basis. She is up to date with medical. PCE for Mother has not been

scheduled as additional information is needed. Mother is not attending individual therapy

at this time. Mother was recently arrested on 10/10/2019. Mother is currently employed

by Signa Group Insurance. Father, R.M., to provide CUA with all necessary documents

requested by Dr. Russell forthwith. R.M., was employed at Med Transit until

10/20/2019, but is currently employed by Uber. Both Children safe as of 11/15/2019.

(Permanency Review Orders, 11 /20/2019).

       On January 22, 2020, Permanency Review Hearings were held for both Children

before the Honorable Allan L. Tereshko. Legal custody remained with DHS, and

placement continued in foster care through CHOE. Visitation by Mother with both

Children may be modified by agreement of the parties prior to next court date. Visitation

by Father, R.M., with S.M., may be modified by agreement of the parties prior to next

court date. Mother's Addendum to PCE completed 1/15/2020. CUA to explore family

resources as identified today. Order amended to include Ms. Mills, or any non-

authorized person is NOT to attend visits. (Permanency Review Orders—Amended,

1/22/2020).

       On February 27, 2020, CUA-TP4C held arevised SCP meeting. The parental

objectives for Mother were: 1) maintain contact with child per court order; 2) ensure that




                                                                                        13
the J.L.B.'s medical, dental and vision needs are met and keep all appointments; 3)

participate in family therapy when appropriate; 4) sign all releases of information and

consents; 5) ensure that the home remains appropriate and safe; 6) comply with the

recommendation of the PCE; and 7) provide documentation of all completed court

ordered services and expectations. Neither parent attended nor participated in the SCP

meeting. (Exhibit "A" Statement of Facts, attached to DHS Petition For Involuntary

Termination of Parental Rights, filed 12/31/2020, ¶"ii").

           On September 3, 2020, Permanency Review Hearings were held for both Children

before the Honorable Allan L. Tereshko. Legal custody remains with DHS, and

placement continues in foster care through CHOE. J.L.B., is 10 years old and doing well

in the home. She is enrolled at Williams Township Elementary School, her 1EP is up to

date, and her educational needs are being met. She is up to date with medical and dental

and receives therapy. S.M., is 3years old and doing well in the home and up to date with

medical and dental. Mother to have on-site supervised visits with the Children,

supervised by CHOE staff. Visits with Mother can be modified by agreement of the

parties.    CUA to make releases available for Mother's signature and therapist to provide

treatment plan, progress report and attendance within 30 days. CUA to reach out to

J.L.B.'s therapist, and CUA to assign SCP goals for her Father, M.B. Father to have

virtual supervised visits with J.L.B., supervised by her therapist and at therapist's

recommendation. County of jurisdiction to do complementary home evaluation of

Father's residence. Court Administration to appoint legal counsel for J.L.B. Regarding

S.M.'s Father, R.M., CUA to make releases available for Father's signature. R.M., to be

compliant with CUA. R.M., to provide CUA with documentation of employment, work



                                                                                          14
schedule, therapist name, sign release and housing. Father, R.M.'s therapist to provide

treatment plan, progress report and attendance within 30 days. (Permanency Review

Orders, 9/03/2020).

       On January 20, 2021, Permanency Review Hearings were held for both Children

before the Honorable Allan L. Tereshko. Legal custody remains with DHS, and

placement continues in foster care through New Foundation. All prior orders as to

parents to stand. Visitation between S.M. and Father, R.M., shall be phone contact

supervised by CHOE at Child's discretion. Children safe as of 1/14/2021. (Permanency

Review Orders, 1/20/2021).

       On March 9, 202 1, at Status Review Hearing was held for S.M., before the

Honorable Allan L. Tereshko. Remain as committed and placed. Father's in person

visits are suspended. Father to have 1hour supervised virtual visit aweek. Stay Away

Order issued to Father, R.M., to stay away from A.J. Cordi, Nicole Beauchamp, Jean

Mazzarese, Beverly Pearson and the Children's Home of Easton located at 2000 S. 25"

St., Easton, PA 18042. (Status Review Order, 3/09/2021).

       On April 22, 202 1, aPermanency Review Hearing was held for both Children

before the Honorable Allan L. Tereshko. Legal custody remains with DHS, and J.L.B.'s

placement shall remain in aPre-Adoptive Home through CHOE. S.M.'s placement to

remain in foster care through CHOE. Children to remain as committed. All attorneys to

submit their closing arguments in writing to the Judge within 30 days and to be emailed

to the Court. The cases are held under advisement and the Court will render adecision.

Child safe as of 4/21/2021. (Permanency Review Order, 4/22/2021).




                                                                                          15
                                                                                               i
STANDARD OF REVIEW AND LEGAL ANALYSIS

        When reviewing an appeal from adecree terminating parental rights, an appellate

court is limited to determining whether the decision of the trial court is supported by

competent evidence. Absent an abuse of discretion, an error of law, or insufficient

evidentiary support for the trial court's decision, the decree must stand. Where atrial

court has granted apetition to involuntarily terminate parental rights, an appellate court

must accord the hearing judge's decision the same deference that it would give to ajury

verdict. The Pennsylvania Superior Court need only agree with atrial court's decision as

to any one subsection under 23 P.C.S.A. §2511 (a) in order to affirm atermination of

parental rights. In re D.A.T. 91 A.3d 197 Pa. Super. 201.4).

        The standard of review in termination of parental rights cases requires appellate

Courts to accept the findings of fact and credibility determinations of the trial court if

they are supported by the record. If the factual findings are supported, appellate courts

review to determine if the trial court made an error of law or abused its discretion. A

decision may be reversed for an abuse of discretion only upon demonstration of manifest

unreasonableness, partiality, prejudice, bias, or ill-will. We have previously emphasized

our deference to trial courts that often have first-hand observations of the parties

spanning multiple hearings. In re T.S.M., 620 Pa. 602, 71 A.3d 251, 267 (2013) (citations

and quotation marks omitted) In re Adoption of C.D.R., 2015 PA Super 54, 111 A.3d

1212, 1215 (2015).




                                                                                             16
The Trial Court Properly Found that DHS had met its Burden by Clear and
Convincing Evidence to Involuntarily Terminate Mother's Parental RiLrhts
Pursuant to 23 Pa.C.S.A. §2511 (a)(2), (5) (8) and 2511(b) 2
      Involuntary termination of parental rights is governed by §2511 of the Adoption

Act, 23 Pa.C.S. §§ 2101-2938. As the party petitioning for termination of parental rights,

DHS "must prove the statutory criteria for that termination by at least clear and

convincing evidence." In re T.R., 465 A.2d 642, 644 (Pa. 1983). Clear and convincing

evidence is defined as "testimony that is so clear, direct, weighty, and convincing as to

enable the trier of fact to come to aclear conviction, without hesitancy, of the truth of the

precise facts in issue." Matter       ofSylvester, 555 A.2d       1202, 1203-04 (Pa. 1989).

         Termination of parental rights is governed by Section 2511 of the Adoption Act

23 Pa.C.S.A. §§ 2101---2938, which requires abifurcated analysis. Initially, the focus is




z23 Pa.C.S.A. §2511 (a) General Rule. —the rights of aparent in regard to achild may be terminated after
apetition filed on any of the following grounds: (1) The parent by conduct continuing for aperiod of at
least six months immediately preceding the filing of the petition either has evidenced asettled purpose of
relinquishing parenting claim to achild or has refused or failed to perform parental duties. (2) The repeated
and continued incapacity, abuse, neglect or refusal of the parent has caused the child to be without essential
parental care, control or subsistence necessary for his physical, or mental well-being and the conditions and
causes of the incapacity, abuse, neglect or refusal cannot or will not be remedied by the parent. (5) The
child has been removed from the care of the parents by the court or under avoluntary agreement with an
agency for aperiod of at least six months, the conditions which led to the removal or placement of the child
continue to exist, the parent cannot or will not remedy those conditions within areasonable period of time,
the services or assistance reasonably available to the parent are not likely to remedy the conditions which
led to the removal or placement of the child within reasonable period of time and termination of the
parental rights would best serve the needs and welfare of the child. (8) The child has been removed from
the care of the parent by the court or under voluntary agreement with an agency, 12 months or more have
elapsed from the date of removal or placement, the conditions which led to the removal or placement of the
child continue to exist and termination of the parental rights would best serve the needs and welfare of the
child.

23 Pa. C.S.A. §2511 (b). Other Considerations.—The court in terminating the rights of aparent shall give
primary consideration to the developmental, physical and emotional needs and welfare of the child. The
rights of aparent shall not be terminated solely on the basis of environmental factors such as inadequate
housing, furnishings, income, clothing and medical care if found to be beyond the control of the parent.
With respect to any petition filed pursuant to subsection (a)(1),(6) or (8), the court shall not consider any
efforts by the parent to remedy the conditions described therein which are fast initiated subsequent to the
giving of notice of the filing of the petition.




                                                                                                          17
 on the conduct of the parent. The party seeking termination must prove by clear and

 convincing evidence that the parent's conduct satisfies the statutory grounds for

 termination delineated in Section 251 l(a). Only if the court determines that the parent's

 conduct warrants termination of his or her parental rights does the court engage in the

second part of the analysis pursuant to Section 2511(b): determination of the needs and

welfare of the child under the standard of best interests of the child. One major aspect of

the needs and welfare analysis concerns the nature and status of the emotional bond

between parent and child, with close attention paid to the effect on the child of

permanently severing any such bond. In re L.M., 923 A.2d 505, 511 (Pa.Super.2007)

(citations omitted). In re Adoption of C.J.J.P., 2015 PA Super 80, 114 A.3d 1046, 1049-

50 (2015). The Court need only agree with the orphans' court as to any one subsection of

Section 2511(a), as well as Section 2511(b), in order to affirm. In re Adoption of

C.J.J.P., 2015 PA Super 80, 114 A.3d 1046, 1050 (2015).

        Mother alleges this Court committed reversible error when it involuntarily

terminated Mother's parental rights where such determination was not supported by clear

and convincing evidence under 23 Pa.C.S.A. §§2511 (a) (1), (2), (5), (8) and 2511 (b).

This Court disagrees.

        DHS became aware of J.L.B. on October 31, 2017, when it received aGeneral

Protective Services (GPS) Report alleging that on October 31, 2017, seven year old

J.L.B., was referred by school staff to Children's Hospital of Philadelphia (CHOP)

because she was limping and in pain and she told them R.M., hits her on her legs with

drumsticks when she fails to do her chores. DHS observed abruise and linear marks on

the backs of her legs. J.L.B. was diagnosed with recent extensive bruising and old linear



                                                                                           18
hyperpigmentation on the backs of her legs; the Children's Mother, A.M., told CHOP

staff that, since around October 24, 2017, J.L.B. had jumped on aglass table with other

children from church, had been hit repeatedly with abat by another child, and fallen

down steps. (CPS Report, 10/31/2017, Exhibit DHS 4).

        On November 13, 2017, Mother gave birth to S.M. (Exhibit `B"   Certification of

Birth, attached to DHS Petition for Involuntary Termination of Parental Rights, filed

12/31/2020).

        On November 15, 2017, DHS obtained an Order of Protective Custody (OPC) for

J.L.B. and removed her from the home of her Mother and Stepfather, R.M. On

December 26, 2017, DHS indicated the Child Protection Services (CPS) Report naming

Mother and R.M. as perpetrators of abuse for causing bodily injury to achild through a

recent act or failure to act (Exhibit DHS-4).

       On November 16, 2017, this Court transferred legal custody of both Children to

DHS and placed them in Foster Care through Children's Home of Easton. (Shelter Care

Orders, 11/16/2017).

       On March 14, 2018, this Court adjudicated J.L.B. Dependent and found her to be

the victim of child abuse as defined by 23 Pa.C.S. §6303 and the perpetrators were found

to be Mother and Stepfather, R.M. (Order of Adjudication and Disposition, 3/14/2018).

       On June 27, 2018, this Court adjudicated the seven-month-old Child, S.M.,

Dependent and legal custody remained with DHS, and placement continued in Foster

Care through Children's Home of Easton. (Order of Adjudication and Disposition,

6/27/2018).




                                                                                        19
                                                                                             I




        On October 23, 2018, William Russell, Ph.D., licensed Psychologist conducted a

court ordered Parenting Capacity Evaluation (PCE) on Mother and Father, R.M., to .

assess their ability to provide safety and permanency for the Children. He interviewed

Mother and reviewed available records. Mother reported, "everything was fine and then

DHS called out of the blue. Xtold them that if this was about what happened at CHOP,

then it's amisunderstanding." Mother reported she, R.M., and the J.L.B. were

interviewed by DHS and that J.L.B. disclosed that R.M. hit her with drumsticks. Mother

denied that R.M. ever hit the Child with drumsticks. During the interview Mother denied

ahistory of arrest or other legal involvement. Mother did not indicate any employment

history and reported she was currently enrolled at Pierce University to earn her MBA.

Dr. Russell deferred diagnosis and recommended that the family should participate in

Family Therapy, focusing on understanding the Children, encouraging appropriate

emotional express and assist R.M. in understanding the development of children. Family

Therapy should commence prior to the consideration of Reunification of J.L.B. based on

the nature of the relationship between this Child and R.M. R.M. to participate in classes

to learn appropriate ways to discipline. Visitation with J.L.B. and R.M. should progress

at the direction of the Family Therapist. (Report of Forensic Evaluation by William

Russell, Ph.D., 10/23/2018) (Exhibit, DHS-21).

       On May 8, 2019, this Court held aPermanency Review Hearing and Mother

testified she attended the PCE with Dr. Russell on 10/23/2018, and that she did not read

the entire Report but just went to the back of it to see what the doctor had recommended.

When questioned about page Sof the Report, "                 denied ahistory of arrest or

other legal involvement", Mother stated that she did not lie to him, but he asked her only



                                                                                        20
                                                                                                  I




in-regards to child abuse, and responded, "why am Igoing to give any additional

information if we're here on child abuse?" Mother then proceeded to acknowledge that

she was arrested in Kansas on 6/8/2008, and 6/12/2008, and stated she paid the fine.

Mother also acknowledged that she was arrested on 12/16/2010, for battery against alaw

enforcement officer and obstruction and sentenced 2/10/2011 to aone-year Probation.

Mother testified "the PCE was pertaining to child abuse, so ifyou're asking me a

question in regard to child abuse and to what's going on, why am Igoing backwards

when you're not asking me any of that history? You're asking me what happened to my

child? How did Iend up here?" When questioned by this Court whether Dr. Russell had

made an error when he indicated in his Report that she answered "no" as to historical

criminal charges, Mother responded, "Well, he didn't ask me about my prior history."

 (N.T., 5/08/2019, p.49 at 7-10, p.50 at 1-18, p.51 at 12-25, pp.52-54 at 1-25, p.55 at 1-

15, p.56 at 1) (Exhibit, DHS-22).

       Mother also testified on 5/08/2019, that she was employed and had gotten araise

in pay, whereupon, DHS later discovered that Mother's last day of employment was

10/05/2018, as per aHuman Resources Letter from CENLAR, dated 10/21/2019. Patrice

Garvey, CUA Supervisor from Turning Points for Children testified on 5/08/2019 that

Mother refused to provide acopy of her social security card and had not provided pay

stubs in more than six months. Mother claimed she and her husband, R.M., were victims

of identity theft and she would send it through her attorney. Ms. Garvey never received it

from Mother nor her attorney. (N.T., 5/08/2019, p.80 at 13-25, p.81 at 1-24, p.82 at 1-16)

(Exhibit DHS-18).




                                                                                             21
         At the Permanency Review Hearing on August 28, 2019, this Court heard Expert

 testimony from William Russell, Psychologist, who conducted Parenting Capacity

 Evaluations (PCE) on Mother and Father, R.M., on October 23, 2018. He testified that at

 that time he concluded there were concerns regarding the safety of the Children and that

 there were anumber of recommendations that should be followed. He noted that he was

 provided acopy of the Notes of Testimony from ahearing held on May 8, 2019, which

 he reviewed. He noted that he became aware that Mother and Father, R.M., has separated

 and no longer lived together. He was also aware that Mother and Father, R.M. obtained

 Protection From Abuse Orders against each other subsequent to the May 8, 2019 hearing.

 (N.T., 8/28/2019, p.8 at 16-25, pp. 9-11 at 1-25, p.12 at 1-24, p.13 at 1-3).

        Dr. Russell testified that based on the noted new information he obtained, he had

 changed his opinion as to the parents since his initial PCE's. With regards to the parent

R.M., he stated the information provided at the initial evaluation was in direct contrast to

the information that was evident in the May 8, 2019 hearing. Quite anumber of aspects

of R.M.'s life that he presented to Dr. Russell were refuted during the subsequent May

2019 hearing. And because of that, any opinion that he gave regarding R.M,. as aresult

of the October 23, 2018 evaluation and the information he was given, that initial opinion

would not be valid. He noted that it did not make adifference that the parents were

physically separated. He testified that much of the information provided to him by

Mother and R.M. was later found to be inaccurate or false. Both parents used almost the

exact same wording to describe what occurred during the evaluation process. That

reflected that the two of them were sharing information and were practicing whatever

they were going to say to the Court. (N.T., 8/28/2019, p.13 at 4-25, p.14 at 1-22).




                                                                                         22
                                                                         Circulated 03/29/2022 09:11 AM




        Dr. Russell testified that his opinion that Mother and Father, R.M., were not able

to provide safety at the end of evaluation would still stand, unless he was shown

something dramatically different from one of the parents. He noted that if he was redoing

an evaluation, clearly all of the information that was demonstrated to be of questionable

accuracy, clearly false information, would need to be provided to him. He believed both

parents were lying to him at the initial PCE and they were coordinating their

misrepresentations. He testified that if anew PCE was scheduled for Mother, the basic

opinion would not change. What would change would be the length of time that he

would recommend that was needed to see stability on the part of the Mother. His opinion

would be significantly different if Mother was able to provide documentation, provide

proof of all the different things that were not accurate, and then demonstrate that she had

an independent way of supporting herself or providing housing, that could begin to get

into possibly changing his opinion on Mother. (N.T. 8/28/2019, p.15 at 2-25, p.16 at 1-

21).

        At the conclusion of this hearing, this Court ordered Mother and Father, R.M.,

resubmit for PCE to expedited and to include Minnesota Multiphasic Personality

Inventory. This Court stated, "the reason behind that is that one of the primary issues

here is deception. And having been able to see the results of MMP's in the past, they

have apotential for providing the level of deception that the parties are engaged in. It's

not the absolute proof as such, but it's one of the tools used, and the Court, as finder of

fact could use in determining whether or not the parties are deceptive, in whole or in

part." (N.T., 8/28/2019, p.17 at 3-16) (Permanency Review Order, 8/28/2019).




                                                                                              23
        On January 20, 2021, this Court began the virtual Goal Change/Termination of

Parental Rights Hearing for both Children and heard further Expert testimony from

William Russell, who conducted asecond Parenting Capacity Evaluations (PCE) on

Mother on January 3, 2021. He testified that based on the hearing in August 28, 2019,

when he testified before the Court, it was ordered that areevaluation should be conducted

based on significant information that was conflicting regarding the statements made by

both Mother and Father. Dr. Russell testified that Mother told him that she had been

under duress during the time she was with R.M., and that statements she had made to him

at the first evaluation were false. Mother felt she was forced to make those statements

out of fear of R.M.'s retaliation. He met with Mother in January 2020 and July 2020 to

conduct the second PCE and there was asignificant amount of information, in light of the

conflicting history of the case.   Therefore, his Report was completed and dated on

January 3, 2021. (N.T., 1/20/2021, p.177 at 12-25, p.178 at 1-25, p.179 at 1-4, p.180 at

1-14) (Report of Forensic Evaluation, 1/03/2021).

        Dr. Russell testified that Mother discussed her relationship with R.M., and she

described the physical abuse of J.L.B. and herself by R.M. He noted that in light of the

history of the case, in the light that would be multiple presentations of information with

distortions by both individuals in this case; changing stories, changing presentations was

afairly frequent occurrence. He does not know what Mother told the CUA workers,

however, she was quite clear to him that she was physically abused and felt threatened by

R.M. on multiple occasions.    He opined he did not see signs of post-traumatic-stress

syndrome, but he did see aslight elevation in anxiety during her presentation of material.

He did not see any symptoms of atrauma related response, neither did atrauma related



                                                                                           24
                                                                                                i




response become evident from psychological testing on Mother. (N.T., 1/20/2021, p.187

at 6-16, p.188 at 6-25, p.189 at 1-7).

        Dr. Russell asked Mother why she was not truthful during her first PCE, and she

responded that most of the information she provided him was false and that she was

forced to provide that information by R.M. She described that the day of the original

evaluation he accompanied her and threatened her on that day. He opined that Mother's

presentations for the subsequent PCE was much more in line with atruthful presentation.

Mother described anumber of events and reactions. There were discrepancies, but he

cannot say whether they negated her story. Everything that he reported in his written

Report such as Mother living in Chester, pays the rent there, she is on disability, she is in

therapy, were all verified and so they were truthful. (N.T., 1/20/2021, p.191 at 23-25, p.

192 at 1-25, p.193 at 1-9).

        Dr. Russell testified Mother told him she was engaged in therapy with Dr.

Silberman. He received three pieces of information from him: 1) ageneral statement

letter that he was treating Mother; 2) his treatment plan; and 3) his CV. He noted that the

treatment plan was undated and unsigned. He noted this was highly unusual because this

document would not meet basic insurance regulations because it must be signed by the

Care Giver and the Patient and dated with both astart date and expiration date. He

further stated that he did recommend that Mother attend individual mental health therapy

to deal with reported trauma, such as amix of insight-oriented treatment combined with

reality therapy. Based on what he received from Dr. Silberman, he could not determine

whether Mother was receiving those types of therapies. (N.T., 1/20/2021, p.196 at 19-25,

p.197 at 1-25, p.198 at 1-16).



                                                                                           25
        Dr. Russell testified that Mother told him that she could balance running her nail

salon in her home with having the Children in her care if she was reunited with then-.

When he questioned her with more details, Mother became flustered and had significant

difficulty providing any concrete responses. Mother stated at one point that she could

take the Children to her Aunt in Philadelphia. She also said she could put one child in

daycare, but overall, Mother had not thought through the details and that raised concerns

about her overall presentation, her immaturity, naivety and her limited ability to think

ahead for potential problems that she might face having the Children back in her care.

Mother also failed to offer any insights into the cause of J.L.B.'s injury and although she

did not allegedly inflict the abuse directly, Mother knew it occurred. That Mother knew

the Child was injured and still did nothing. Mother just does not have an understanding

that it's her responsibility to protect the Child. Dr. Russell also has concerns about

Mother's mental stability and her consistency with providing accurate information.

(N.T., 1/20/2021, p.200 at 21-25, pp.201-203 at 1-25).

       In his Report dated 1/03/2021, Dr. Russell discusses the MMPI-2RF test results

for Mother. He wrote this test allows the administrator to make inference about the

client's behavior and way of thinking. He noted Mother's score on the Variable

Response/Inconsistency Scale (VRIN) was quite unelevated. This suggests that she was

clearly able to read and comprehend the test items and that she was attentive in

considering her responses. Therefore, Mother's elevated score on scale L, (Lie scale)

cannot be attributed to an inability to understand the content of the items presented. This

absence of substantial elevation on the VRIN together with no elevation on the fake bad

scale (fbs and ds) suggest that her elevation on scale Lwas adeliberate attempt to appear



                                                                                           26
without faults. Mother's clinical results are similar to individuals who are often

described as being suspicious of others and their motives. They see malicious intent in

the action of others and often blame others for their difficulties. Their mistrust of others

can cause difficulties in interpersonal relationships: thus, these individuals are often

alienated from others. (Report of Forensic Evaluation, 1/03/2021, pb-7, Exhibit DHS-

20).

        Dr. Russell also corresponded with Amber Walsh, J.L.B.'s therapist, who noted

that the Child is exhibiting significant fear and anxiety about Mother's ability to protect

her. He opined this indicates the need for ongoing therapeutic interventions to address

these issues prior to reunification with Mother. Clearly J.L.B., has demonstrated that

while she cares for her Mother, she still struggles with why she wasn't protected by her

Mother. He noted that Mother has never been an essential caretaker for both of the

Children together. (N.T., 1/20/2021, p.204 at 20-25, p.205 at 1-20).

        On cross-examination by Elizabeth Flanagan, Child Advocate/GAL, Dr. Russell

opined that Dr. Silberman does not mention atrauma reaction, nor does he mention dny

symptoms consistent with apost-traumatic stress disorder. He noted that Mother has

never served as the Primary Caretaker for both Children. When you take the history of

J.L.B.'s physical abuse, the separation, the issues of trust, combined with athree-year old

who really has not known Mother as her essential caretaker for any of her life, concerns

would be increased as to Mother with the responsibility of caring for two Children.

(N.T., 1/20/2021, p.212 at 9-25, p.213 at 1-10).

       This Court also heard persuasive, credible testimony from Nicole Beauchamp,

Foster Care Worker from Children's Home of Easton (CHOE).          She stated she is the



                                                                                           27
liaison for children that are in foster care as well as for the foster families, the Agency

and the biological families. She began working with the J.L.B. and S.M. and the families

in September 2018, and she supervised visits between the Children and the parents. The

visits were twice amonth and she supervised until June of 2019, when Mother and R.M.

separated and the visitation schedule changed. (N.T., 1/20/2021, p.26 at 17-25, pp.27-28

at 1-25, p.30 at 16-18).

       Ms. Beauchamp testified she supervised visits between Mother and the Children

twice amonth at CHOE for two and ahalf years. Mother generally arrived on time and

stayed the two-hour time limit. She would bring them food and engage in activities

which were pretty positive. The Children were always happy to see her, and both

identify her as their Mother. During the Pandemic, visits changed from in-person to

virtual and they also occurred twice amonth. Mother also telephoned to speak to the

Children one to three times per week prior to the Pandemic, however, J.L.B. expressed

that during the Pandemic her contact with her Mother was limited outside of her virtual

and in-person visits. The Child recalled maybe two times between June 2020 and

November 2020 that she spoke to Mother on the phone. (N.T., 1/20/2021, p.39 at 1-25,

p.40 at 1-3, pAl at 10-25, p.42 at 1-2, p.43 at 1-13).

       Ms. Beauchamp further testified she has observed the interaction between the two

Children and their current foster care parents. She noted that the relationship is very

positive. J.L.B. expressed to her that she likes living with the foster parents very much

and they are willing to adopt the two girls. She feels they love her very much and are a

good support system for her. She gets along well with her three foster siblings and feels

safe there. The two sisters, J.L.B. and S.M. are very attached to each other and have



                                                                                              28
spent most of the time together. J.L.B. has expressed she does not want to be separated

from her sister under no circumstances. (N.T., 1/20/2021, p.44 at 7-25, p.45 at 1-25,-p.

46 at 1-11).

       Regarding J.L.B.'s relationship with her Mother, Ms. Beauchamp testified the

Child has expressed to her that she loves her Mother, however, the past two and ahalf

years the relationship has been rocky. The Child has been hurt because Mother's

communication with her has been inconsistent. J.L.B. told her that she is not sure what

living with her Mother would be like and if given the opportunity to stay where she is at,

she would want to do that. Ms. Beauchamp stated her last conversation with J.L.B. was

in December 2020 and the Child's view has remained consistent. (N.T., 1/20/2021, p.46

at 12-25, p.47 at 1-24).

        Ms. Beauchamp testified she has supervised two visits between Mother and J.L.B.

since the last hearing when she testified and stated Mother's visitation schedule remained

as biweekly, supervised at the Agency for two hours. Mother requested achange in

schedule because of her work and instead of in-person visits the visits were going to be

virtual, which would be four visits totaling seven weeks. There was difficulty scheduling

the virtual visits, she told Mother she was doing her best to accommodate Mother's

change in schedule. Two in-person visits occurred with both Children on 2/12/2021 and

2/17/2021, both visits were unremarkable, and she did not have to provide any

redirection. She noted that the Children were at times emotional and have expressed that

they miss their Mother and they enjoy spending time with her, but they're not crying at

the end of the visit because they want to go home with her. (N.T., 4/22/2021, p.276 at

21-25, pp.277-282 at 1-25, p.283 at 1-7, p.284 at 1-13).



                                                                                           29
        Amber Walsh, Therapist at CONCERN Behavioral Health, was next to testify.

 She stated she began working with J.L.B. as her direct clinical therapist on August 15,

2020. She meets with the Child every Monday at her school on aweekly basis and

sometimes meets with her biweekly on Thursdays at the office. Ms. Walsh testified she

works with the Child on advocating for herself, emotional regulation and processing

through trauma. (N.T., 1/20/2021, p.58 at 22-25, p.59 at 1-25, p.60 at 1-21).

        Ms. Walsh testified that during therapy sessions she has spoken to J.L.B. about

the physical abuse she has endured by her Mother and Stepfather. She noted the Child

has made progress in talking to her and relaying information about her trauma.

Regarding her Mother, J.L.B, has done alot of art therapy regarding the differences

between her home life with Mother and her home life with her Foster Parent, where she

resides with her sister. (N.T., 1/20/2021, p.60 at 22-25, p.61 at 1-25, p.62 at 1-16).

        Ms. Walsh testified the Child feels unsafe and angry with her Mother because she

did not protect her. J.L.B. has related to her that she wants to be adopted. She has stated

that to her at least three times, the last time being last Monday, 1/18/2021, and the Child

has not waivered at all about desiring to be adopted. Ms. Walsh opined that J.L.B. would

not suffer irreparable harm if Mother's parental rights were terminated. The Child would

suffer irreparable harm if she was removed from the Foster Parent's home. (N.T.,

1/20/2021, p.64 at 1-25, p.65 at 1-22, p.66 at 1-8).

       On cross-examination by Elizabeth Flanagan, Esquire, Child Advocate/GAL, Ms.

Walsh testified that she is not currently recommending that J.L.B. and her Mother engage

in Family Therapy. She has reviewed the notes from the previous therapist and has also

discussed the matter with the Child, and she recommends the focus be on J.L.B.'s



                                                                                           30
individual growth before introducing another participant into her sessions. Ms. Walsh

opined that Family Therapy with her Mother, or her Father would not be productive for

the Child at this time. It would make her regress in her treatment and individual growth.

She noted that she has worked with the Child approximately five months now and they

have developed aconsistent and significant relationship together to make that

recommendation. She also noted they have check-ins at school, where she is stationed

four days aweek, and J.L.B. has requested to speak with her and engages in sessions, far

different from the beginning when she was withdrawn and closed off. Ms. Walsh opined

the Child has really progressed. Regarding her relationship with her Mother, if she is

adopted, J.L.B. expressed to her that she wants her Mother to work on her goals and she

was fine with not being able to talk to her Mother. (N.T., 1/20/2021, p.69 at 10-25, pp.

70-71 at 1-25, p.72 at 1-10, p.74 at 17-25, p.75 at 1).

       Ms. Walsh testified credibly and persuasively again at the hearing on April 22,

2021 and stated she has been treating J.L.B. for approximately eight months. She had

sessions with her 4/12/2021, 4/15/2021 and 4/19/2021 and J.L.B. described three

emotions she feels towards her Mother that she expressed during therapy: angry, sad, and

lacking trust. Ms. Walsh noted that the lack of trust comes for the fact that the Child

believes that her Mother picks men over her children. Her professional opinion, sadness

comes out when the Child talks about process of going home, the fears that she has with

going home and not feeling safe and protected. She noted that fear has remained

consistent over the last eight months. Ms. Walsh again stated the Child continues to say

that she wants to stay with her Foster Family. She again opined that the Child would not

suffer irreparable harm if Mother's parental rights were terminated because of the



                                                                                           31
bonding that she has with her Foster Parent. She stated that taking J.L.B. out of that

attachment with her Foster Parent and away from that bond can only regress her in her

mental health treatment. (N.T., 4/22/2021, p.17 at 10-25, pp.18-20 at 1-25, p.21 at 7-25,

pp.22-23 at 1-25, p.24 at 1-18).

       Ms. Walsh testified she has had telephone conversations with Mother every week

since the last court date in January 2021. She has not initiated any formal Family

Therapy between the Child and her Mother because the Child was not ready for Family

Therapy and has expressed that she was not willing to do that. Mother has participated in

journaling back and forth with the Child, specifically the "Mommy and Me Journal."

However, the Child struggles to believe that Mother has made changes. Ms. Walsh

opined that it would be very hard to repair the relationship between the Child. and Mother.

(N.T., 4/22/2021, p.26 at 1-20, p.43 at 22-25, p.44 at 1-7, p.50 at 14-20).

       Maribeth Younger, aprivate Mental Health Therapist also testified before this

Court. She was Therapist for J.L.B. beginning in July 2018 when the Child's Mother

made the arrangements through her personal insurance. She noted that although Mother

lost her insurance coverage, she continued with the therapy sessions with the Child. She

described the Child as adelightful young lady who disclosed alot of sensitive

information to her. She noted that she wanted to make sure the Child has asupport

system as she was transitioning through the Foster Care system and that is why she

continued to provide services. (N.T. 4/22/2021, p.122 at 21-25, p.123 at 1-25, p.124 at 1-

5, p.127 at 1-13).

       This Court Beard credible, persuasive testimony from Patrice Garvey, CUA Case

Manager Supervisor. She testified one of the PCE recommendations for Mother was for



                                                                                         32
 her to obtain individual therapy. She reached out to Dr. Silberman, whom Mother was

 treating with, through atelephone call on 12/29/2020 and 12/31/2020. She requested

 progress, treatment and attendance reports. She told Mother's therapist that Mother was

 found by the Court to be aperpetrator of child abuse as to J.L.B., and he responded that

 he was unaware of the fact. (N.T., 4/22/2021, p.225 at 14-25, p.226 at 1-25, p.227 at 1-

 23).


        This Court heard Expert testimony from Dr. Alan Silberman, Psychologist, who

 stated he has been treating Mother for over ayear and has seen her once aweek for at

 least 50 times in that period. He stated the case came in because of the identification of

what appeared to be child abuse, with injuries to J.L.B. in particular and the physical and

 emotional safety of the Child plus the home environment. (N.T.    4/
                                                                    22/
                                                                      2021,    p.63 at 6-25,

p.64 at 1-21).

        Dr. Silberman was questioned by Ms. Schiffinan, attorney for DHS regarding a

letter he wrote June 11, 2020, after treating Mother for approximately two months. The

letter noted, "she has been treatment compliant and consistent and quite sincere in her

 efforts to better understand herself and her interactions with others around her. I
•moihor•
iIJINO appears to have been successful in overcoming feelings of abuse and distrust that

emerged from her dysfunctional marriage. She is handling the divorce process well and

is looking forward to resuming her role as anurturing and devoted parent. Ibelieve she

is emotionally equipped to independently parent her Children. She is clearly capable of

being an excellent role model for her Children. Irecommend that she have full custody

of her Children. It is also recommended that she continue individual counselinghherapy

to help her with the normal stresses associated with reorienting to anew and independent




                                                                                          33
life as asingle parent." (N.T., 4/22/2021, p.81 at 7-25, p.82 at 20-25, p.83 at 1-7,

(Exhibit-M-7).

       Dr. Silberman was then asked if he recalled writing the letter on June 11, 2020,

where he recommended Mother have fall custody of her Children and he responded that

he did recall writing that. When questioned whether he recalled if the CUA Case

Manager had told him that Mother had been found by the Court as perpetrator of child

abuse, he responded, "Ibelieve Idid know that she ... that was one of the issues. When I

talked to her, after the first few sessions, Iindicated she became quite candid with me,

and these were the issues that were present ... Idon't know about the formal charges." Dr.

Silberman then stated he couldn't tell the Court exactly when he found out about the

child abuse, "I can't tell you exactly. It was after several session that she developed

confidence in me and sense of trust. It had to be before the letter." Dr. Silberman was

then asked by the Court if he was aware that the adjudication of the J.L.B. as Dependent

and the finding of child abuse against Mother had occurred in 2018, he responded,

"yes...I don't recall if at the time that Iwrote the letter, Iwas aware of the dates ... I

wasn't treating her ....she came in because of anxiety and depression and this carne

up..." (N.T., 4/22/2021, p.83 at 1-21, p.84 at 1-13, p.88 at 6-23).

       Dr. Silberman testified he disagreed with Dr. Russell's statement in the PCE on

page 8, where he stated Mother continues to offer no insight into the cause of J.L.B.'s

injuries. Stating, "Iwas aware that he said that, and Iwas aware of it because Ithought

it was absurd." (N.T., 4/22/2021, p.94 at 22-25, p.95 at 1-5).

       Finally, Dr. Silberman testified, "I was not involved in the legal case at all. She

came to me because of anxiety and depression. This came up as part of the overall



                                                                                             34
dynamic. My responsibility was her mental health, her emotional well-being. She came

to me voluntarily. This was notto the best of my knowledge, this was not court-

ordered to come to me. And when people come, Ihave to accept the sincerity of intent,

unless there's secondary gain. And, Ididn't see that as secondary gain to want to be able

to function and go from being depressed and anxious to being able to use one's

resources." This Court then asked Dr. Silberman, "notwithstanding all of that, you

injected yourself into this case by recommending that Mother be awarded full custody of

both Children; am Icorrect in that—in June of 2020?" He responded, "Yes ... because I

was asked to do that ... Idid not volunteer for the case." (N.T., 4/22/201, p.99 at 1-25, p.

100 at 1-14).

        This Court questioned Dr. Silberman whether he considered the use of objective

testing on Mother for the purpose of discerning whether or not aperson has adeceptive

personality, and he responded, "Ithink testing can be very helpful in terms of

understanding personality. Ididn't feel that it was appropriate...1 understand and agree

with you in terms of the usefulness in many cases" This Court then asked him, "why

didn't you use it here, and he responded, Ididn't feel that it was necessary here." (N.T.,

4/22/2021., p.117 at 14-25, p.118 at 1-25, p.119 at 1-25).

       On cross-examination by Elizabeth Flanagan, Esquire, Dr. Silberman opined,
                                                     •motl•er•
"My belief is that people can change, and Ibelieve                  in particular—I don't
                                                    CYAO     ett:
know the other people in the scenario, but Ibelieve Chas made noteworthy,

significant change, and that the Children would be safe with her." (N.T., 4/22/2021, p.          i

107 at 6-10).




                                                                                            35   1
       Mother testified she has been employed at Bank of .America since January 2021

and that she informed the CUA team. Mother stated she has been in full compliance with

her SCP objectives. Mother also stated that she has taken full responsibility for the child

abuse inflicted by R.M., and for her not speaking up about it because of her fear. Mother

testified she should have not operated on fear and been able to come forward and tell

what happened and be able to express that. (N.T., 412212021, p.334 at 20-25, p.338 at 9-

25, p.339 at 1-25, p.340 at 1-19).

       Mother testified she began therapy with Dr. Silberman in April 2020, and has

gained some confidence, and is not operating on fear, using her voice, and she is severing

all the ties with the things that she needed to do. She stated she has been able to move

forward. She noted that she is in the process of obtaining adivorce from R.M. and does

not have any direct contact with him. (N.T., 4/22/2021 at p.341 at 2-25, p.342 at 1-9).

       Mother stated she has to regain the trust with her eldest daughter and plans on

doing that through therapy, taking her time, not rushing the process and allowing them to

rebuild something that is solid for her and her Children. She is willing to do Family

Therapy with J.L.B. and has discussed that with Ms. Walsh. Mother stated it was

disheartening to her that her daughter is declining therapy with her at this time. (N.T.,

4/22/2021 at p.342 at 19-25, pp.343-344 at 1-25, p.345 at 1-7).

       This Court finds the Expert testimony of Dr. Russell, the testimonies of Nicole

Beauchamp, Foster Care Worker from Children's Home of Easton (CHOE), Amber

Walsh, Therapist at CONCERN Behavioral Health, and Patrice Garvey, CUA Case

Manager Supervisor, to be clear, convincing and persuasive.




                                                                                            36
        This Court gives little weight to the Expert testimony from Dr. Alan Silberman,

Psychologist, who treated Mother. After less than two months of one-hour weekly

sessions, with little or no knowledge of the facts of this case, Dr. Silberman opined in a

letter that Mother should have full custody of her Children. His opinion at the hearing on

4/22/2021 remained the same, he opined that Mother has changed and that the Children

would be safe with her. This Court disagrees.

        Mother has lied and manipulated information to Therapists and Social Workers.

In fact, this Court ordered asecondary PCE because of the blatant dishonesty of the

Mother at the first PCE. Dr. Russell testified that Mother's elevated score on scale L,

(Lie scale) cannot be attributed to an inability to understand the content of the items

presented. He stated these results suggests that Mother's elevation on scale Lwas a

deliberate attempt to appear without faults. Mother's clinical results are similar to

individuals who are often described as being suspicious of others and their motive. They

see malicious intent in the action of others and often blame others for their difficulties.

Their mistrust of others can cause difficulties in interpersonal relationships: thus, these

individuals are often alienated from others. This Court finds Mother's testimony not

credible and the level of deception is so clearly refuted by the physical evidence that this

Court must question everything Mother says or does.

       This Court finds that DHS has provided clear and convincing evidence Mother

continues the incapacity to parent. She lies and manipulates information and lacks the

ability to anticipate problems related to parenting. She may have decided to terminate the

abusive relationship with R.M. and may be on the path to abetter life, nonetheless her

daughter has clearly expressed she does not feel safe with Mother. Mother's conduct has



                                                                                              37
 caused these Children to be without essential parental care and she continues to be unable

 or unwilling to remedy this incapacity. These Children have been out of the parental

 home for more than six months and the conditions that led to the removal and placement

 continue to exist. Mother has complied with some FSP objectives, but whether she can

remedy the conditions which led to the removal of the Children in the foreseeable future

is doubtful. The Children's lives cannot be placed on hold in the hope that Mother will

summon the ability to handle the responsibilities of parenting. This Court finds that

although the Children may have abond with Mother, this bond however is not aparent-

child bond that should be preserved.

         This Court finds the termination of Mother's parental rights would best serve the

needs and welfare of these Children and the evidence shows that DHS met its burden by

clear and convincing evidence to involuntarily terminate Mother's parental rights

pursuant to 23 Pa.C.S.A. §2511 (a)(2), (5) (S) and 2511 (b).




Trial Court Properlv Found that the Goal Chance from Return to Parent to
Adoption was in the Child's Best Interest and the Court's Disposition was Best
Suited to the Safetv, Protection and Phvsical, Mental and Moral Welfare of the
Child Pursuant to 42 Pa.C.S.A. §6351 (f.1) (2). 3


         The concept of a"goal change" is consistent with the statute which requires the

trial court, at the conclusion of apermanency hearing in achild dependency proceeding,

to order the continuation, modification, or termination of placement or other disposition

which is best suited to the safety, protection and physical, mental, and moral welfare of




'42 Pa.C.S.A. §6351-Disposition of dependent Child.—{Q). Additional determinations. Based upon
the determinations made under subsection (f) and all relevant evidence presented at the hearing, the court
shall determine one of the following: (2) if and when the Child will be placed for adoptio n,an dthe county
agency will file for termination of parental rights in cases where return to the Child's parent, guardian or
custodian is not best suited to the safety, protection and physical, mental and moral welfare of the Child.

                                                                                                          38
the child; an order to continue, modify, or terminate the current placement, as required by

the statute, is synonymous with adecision to continue or change the permanency plan

goal. 42 Pa. C.S.A. §6351(g).



        This Court heard credible, persuasive testimony from Ms. Beauchamp who

testified she has observed the interaction between the two Children and their current


Foster Care Parents. She noted that the relationship is very positive. J.L.B. expressed to

her that she likes living with the Foster Parents very much and they are willing to adopt

the two girls. She feels they love her very much and are agood support system for her.

She gets along well with her three Foster siblings and feels safe there. The two sisters,

J.L.B. and S.M. are very attached to each other and have spent most of the time together.

J.L.B. has expressed she does not want to be separated from her sister under no

circumstances. (N.T., 1/20/2021, p.44 at 7-25, p.45 at 1-25, p.46 at 1-11).

        Regarding J.L.B.'s relationship with her Mother, Ms. Beauchamp testified the

Child has expressed to her that she loves her Mother, however, the past two and ahalf

years the relationship has been rocky. The Child has been hurt because Mother's

communication with her has been inconsistent. J.L.B. told her that she is not sure what


living with her Mother would be like and if given the opportunity to stay where she is at,

she would want to do that. Ms. Beauchamp stated her last conversation with J.L.B. was

in December 2020 and the Child's view has remained consistent. (N.T., 1/20/2021, p.46

at 12-25, p.47 at 1-24).

       Ms. Beauchamp further testified she last saw the Children at the Foster Home on
                                                                        C4skr Fa-re*,h•
4/19/2021 and spoke privately with J.L.B. about her relationship with the 10, the .

                                                                                                 i
Foster Parents. The Child told her she was comfortable being with them and she wants to


                                                                                            39
11                                                                                                  I




     remain with them. She has agood relationship with both Foster Parents and sees them

     both as her primary set of parents. The Foster Parents have three biological children,

     ages 16, 14, and 8years old, and the Child and her sister, S.M., fit right in together. Ms.

     Beauchamp testified the Foster Parents want to adopt both Children. (N.T., 4/22/2021, p

     286 at 3-25, pp.287-289 at 1-25, p.290 at 1) .


             Ms. Walsh testified that when the Child speaks of her Foster Parent, she is more

     engaged with the conversation and expresses emotions of happiness, feeling safe and but

     also feeling sad. The Child is happy because her Foster Parent helps her with her

     homework and they have family time, movie nights and she gets along well with

     everyone at the house.   She noted that when the Child speaks of her Mother her body

     language is very withdrawn, her head is down, and she does not make great contact with

     her. When the Child speaks of her Mother's home, she feels unsafe and angry. (N.T.,

     1/20/2021, p.62 at 17-25, p.63 at 1-24).
                                                                                                    I

            Ms. Walsh testified the Child feels unsafe and angry with her Mother because her

     Mother did not protect her. J.L.B. has related to her that she does want to be adopted.

     She has stated that to her at least three times, the last time being last Monday, 1/18/2021,

     and the Child has not waivered at all about desiring to be adopted. Ms. Walsh opined

     that J.L.B. would not suffer irreparable harm if Mother's parental rights were terminated.

     The Child would suffer irreparable harm if she was removed from the Foster Parent's

     home. (N.T., 1/20/2021, p.64 at 1-25, p.65 at 1-22, p.66 at 1-8).
                                                           Vvbti •grF&re-K•sj
            Ms. Garvey testified J.L.B. was placed with the •ft, the current pre-adoptive

     family on 6/21/2019. On or about Jantyary 2020, the Child told her she wanted to remain
            ,C-fV44-crP 4arev,-ts]
     with the 40 because she felt safe and wanted to be adopted by them. The Child stated           i



                                                                                               40
                                                                                             i




she did not want to go back home to her Mother because she did not feel safe because her

Mother did not stop the beatings. (N.T., 4/22/2021, p.232 at 13-25, p.233 at 1-25, p.234

at 1-16).


        Ms. Garvey also testified she supervised some of the virtual visits between

Mother and the two Children in March 4, and March 19, 2021. The visits were virtual

instead of in person because of the Mother's work schedule and how it conflicted with

visitation times at Children's Home of Easton. So, it was decided Mother could do

virtual visits for approximately six weeks because it corresponded with Mother's work

schedule. They were FaceTime group visits and Mother showed the Children her home

and the bedrooms she had set up for them. They painted and played games. She stated

the visits went well, however, she felt Mother was misleading the Children by telling

them they would be corning to her home soon. On March 24, 2021 she did ahome visit

with Mother that did not involve the Children. She noted that J.L.B. is very protective of

her younger sister, S.M. ,and has abig sister-parent relationship with her. She keeps an

eye on her and they have aloving bond together. (N.T., 4/22/2021, p.234 at 17-25, p.

235 at 1-25, p.236 at 1-15, pp.237-238 at 1-25, p.239 at 1-23).



       Ms. Garvey testified she spoke to J.L.B. on 4/21/2021, and the Child told her that

she wants to remain with the Foster Parents, feels safe there and wants to be adopted by
                                                             C-* o5+z-f-eo•ru+fe, 3
them. She wants to remain with her sister and feels like the lWare her parents and

wants to remain with them. She told her returning to Mother's home was not what she

wanted. She opined that the Children would not suffer irreparable harm if Mother's

parental rights were terminated and it would be in the Children's best interest to be




                                                                                        41
adopted. S.M., who is 3'/2 years old has never lived with her Mother and has been in

care since her birth. (N.T., 4/22/2021, p.242 at 6-25, p.243 at 1-25, p.244 at 1-14).


        This Court heard credible, persuasive testimony from Melanie Silverstein,

Esquire, TPR Counsel for J.L.B., who is almost 12 years old. Ms. Silverstein had two

conferences with the Child on 1/07/2021 and 4/19/2021, and her requests both times

remained the same: to remain living with her sister in asafe house and that it would be

with her Foster Parents, the Days. When she asked the Child about not seeing her Mother

anymore, J.L.B. responded that she would still want to be with her Foster Parent,

although she did not want to hurt her Mother's feelings. She further stated she did not

want to testify in the courtroom because she did not want to talk in front of her parents.

Ultimately, her position is that she wants to stay where she is, even if doesn't continue to

have visits with her Mother or her biological Father. (N. T., 4/
                                                               22/2021, pA39 at 19-25, p.



44 at 1-25, p.441 at 1-25, p.442 at 1-7).



        This Court finds the Record sustains the factual findings and legal conclusions

regarding the Children's current placement, and most importantly, the Record

demonstrates that Reunification is not feasible and not in these Children's best interest.

Competent, credible, persuasive evidence exists to change the Permanency Goals of the

Children from Reunification to Adoption. Once Reunification is ruled out, the second

preferred permanency option is Adoption. Adoption has been clearly established as the

appropriate goal in the best interest of these Children and is best suited to the safety,

protection and physical, mental and moral welfare of these Children.




                                                                                             42
A




     CONCLUSION


            At the Hearing on 5/08/2019, this Court concluded:


                   There are anumber of things that are very troubling to the
                   Court, and not the least of which is the lack of any
                   credibility by Mother and Father; credibility throughout the
                   history of this care; the attempts at deception; the attempts
                   at concealment. Were it not for the diligence of DHS, we
                   would have never been made privy to the fact that both
                   Mother and Father, R.M., have this criminal history which
                   they denied. And Dr. Russell would never have made the
                   mistake of confusing criminal history with child abuse.
                   I've had the doctor in front of me numerous times. That
                   mistake is not believable. That presents another issue to
                   the Court. And that is, given the parents' level of deception
                   and dishonesty.... strike this Court as so hostile to the issue
                   of truthfulness, and the complete lack of transparency and
                   honesty by the parties. Having had them before me on
                   numerous occasions—in fact, I've had this case from the
                   beginning—I am concerned now about their ability to be
                   honest and forthright. And that complete lack of honesty
                   present asafety issue to the Court. (N.T., 5/08/2019, p.95 at
                   11-25, p.96 at 1-14).


           The Court Record shows that J.L.B. was the victim, of repeated physical and

    emotional abuse while in Mother's care and Mother allowed it to happen. Mother has

    failed to protect J.L.B. and keep her safe in the past and this Court is not convinced

    Mother is capable of providing the protection necessary to keep both Children safe.

    Safety and loving care is essential to the growth and well-being of any child, and this

    Court cannot place these Children in an environment where their well-being and safety

    may be at risk. Perhaps Mother is on the road to recovery in her individual struggles,

    however, these Children's lives cannot be placed on hold to wait for Mother to perhaps

    acquire the skills necessary to provide asafe environment. Further, these Children have

    been placed in aloving, caring, nurturing home with the pre-adoptive Foster Family, and

                                                                                              43
i


    this Court believes they deserve the opportunity to experience aloving, caring home

    where they are protected from harm. Therefore, this Court finds by clear and convincing

    evidence that DHS has met its burden and Mother's Parental Rights are Involuntarily

    Terminated. These Children's lives can now move to Adoption.

           For the foregoing reasons, this Court respectfully requests that the Decrees of

    Involuntary Termination of Parental Rights of Mother, A.M. and the Goal Change to

    Adoption Orders issued by this Court on July 21, 2021, be AFFIRMED.




                                                BY THE COURT:




                                                ALLAN L. TERESHKO, Sr. J.




     o           n    ,
                      1            -
    DATE




                                                                                             44